958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Angela CALLENDER, Defendant-Appellant.
No. 91-5441.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 13, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Richard B. Kellam, Senior District Judge.  (CR-91-99-N)
Charles R. Burke, Norfolk, Va., for appellant.
Richard Cullen, United States Attorney, Mary Ann Snow, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Angela Callender was convicted by a jury of distribution of crack cocaine (21 U.S.C.A. § 841 (West 1981 & Supp.1991), 18 U.S.C. § 2 (1988)).   She appeals her conviction on the ground that the evidence was insufficient and contends that her sentence was excessive.   We affirm.


2
An undercover police officer testified at Callender's trial that Callender sold him two grams of crack through her codefendant, Jerome Wilson, who acted as an intermediary, on December 9, 1990.   The officer positively identified Callender as the woman who supplied the crack, and said she was familiar to him because he had seen her before and after the transaction in the area where he was working undercover.   Callender testified that she had never seen the officer before and had never given drugs to Wilson.   When taken in the light most favorable to the government, Glasser v. United States, 314 U.S. 60, 80 (1942);   United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.1982), the evidence was sufficient to sustain the jury's verdict.


3
Callender's sentence was imposed at the lowest point of the applicable guideline range.   She did not contend in the district court that the guideline range was incorrectly calculated.   We find that appellate review of all but plain error in her sentencing has been waived,  United States v. Tibesar, 894 F.2d 317 (8th Cir.), cert. denied, 59 U.S.L.W. 3245 (U.S.1990), and we discern no such error.


4
We therefore affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.